Dissenting opinion by
Bakewell, J.
I cannot see that the city engineer has any authority, express or implied, to let this work out in sections. I consider that I have nothing to do with the question whether he ought to have this power or not. I concurred in Eyerman v. Hardy (8 Mo. App. 311). That case was very carefully considered, and has been followed by this court in subsequent cases. I do not think that it ought to be disturbed.
I cod cur in what is said in the opinion of the court in this case as to the power of the president of the board of *415improvements to certify to the tax-bill. The original tax-bill was void. The contractor was entitled to his tax-bill, and the president of the board of improvements was the proper officer to issue it, and has all the necessary data before him by virtue of his office.
The judgment should, in my opinion, be affirmed.